Citation Nr: 0635036	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-16 308A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1963 to April 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied service 
connection for DM, to include as due to AO exposure.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In a June 2006 statement, the veteran claimed service 
connection for tinnitus and for an erectile dysfunction.  
Those issues have not been adjudicated by the RO and are thus 
not properly before the Board for appellate consideration at 
this time, and are thus referred to the RO for appropriate 
action.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

Under the applicable criteria, if a veteran was exposed to a 
herbicide agent during active service, Type II or adult-onset 
DM shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R.            § 3.309(e) (2006).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).    

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b), 1116 (West 2002) and 38 C.F.R. 
§ 3.303 (2006).  

In this case, the veteran claims service connection for his 
DM due to exposure to AO in service, which included an 
airline stop in Vietnam.  Available service records contain 
no documentation of service or visitation in Vietnam during 
the veteran's period of military service.  However, in a July 
2006 statement, the veteran's mother referred to a June 13, 
1967 letter written by the veteran wherein he described 
travel on a civilian airline military contract carrier from 
Travis Air Force Base in California to his duty station at 
Utapao Air Base in Thailand with a stop in Hawaii and an 
overnight stop at Da Nang Air Base in Vietnam.  Inasmuch as 
any such reported letter written by the veteran during his 
military service constitutes contemporaneous documentary 
evidence of a visitation in Vietnam that is pertinent to his 
claim for service connection, the Board finds that the RO 
should attempt to obtain this complete, original letter and 
the original envelope in which it was sent and postmarked (or 
photocopies of all pages of the letter and both sides of the 
envelope), and consider such evidence in evaluating the 
veteran's claim.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal. 
The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A § 
5103(b) (1) (West 2002); but see 38 U.S.C.A. § 5103(b (3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that the VA may make a decision on a claim before the 
expiration of the     1-year notice period).  The RO should 
also ensure that its notice to the appellant meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2005), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.	The RO should obtain from the 
veteran's mother, [redacted], 
the complete, original June 13, 1967 
letter written by the veteran wherein 
he described travel on a civilian 
airline military contract carrier from 
Travis Air Force Base in California to 
his duty station at Utapao Air Base in 
Thailand with a stop in Hawaii and an 
overnight stop at Da Nang Air Base in 
Vietnam, together with the original 
envelope in which it was sent and 
postmarked (or photocopies of all 
pages of the letter and both sides of 
the envelope).  All 
documents/responses received should be 
associated with the claims folder.

2.	The RO should send the veteran and his 
representative a letter requesting him 
to provide sufficient information, and 
if necessary, authorization, to enable 
it to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent 
evidence in his possession, and 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman, 
cited to above, as appropriate.  The 
RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in           
38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, 
the RO should notify him and his 
representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.



4.	To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,   11 Vet. App. 268, 271 (1998).

5.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  

6.	If the claim remains denied, the RO 
must furnish the veteran an 
appropriate Supplemental Statement of 
the Case that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


